Defendant, owner of numerous lots of ground situate in the fourth ward in plaintiff city, appealed from assessments made by the city assessor, for taxation purposes, *Page 32 
upon the several properties to the board of tax revision, alleging the assessments were excessive. The board refused to reduce the respective assessments, whereupon an appeal was taken to the court of common pleas. That court, after a hearing at which testimony was received as to the fair market value of the respective properties, sustained the appeals and reduced the assessments on thirty lots enumerated in detail in the decree, from $74,300 to $45,840. Without reviewing the evidence of the various witnesses, we are of opinion the testimony amply sustains the following findings of the court:
"4. That a bona fide public sale of said real estate was held on June 12, 1933, at which the properties involved in this appeal were sold at prices ranging from $2,200 to $2,600, which sale was regularly conducted, after due advertisement, and represents the approximate sale value of said property.
"5. That at the time the assessment was made the fair sale value of plaintiff's improvements was the total sum of $76,400 as more fully indicated in the decree filed herewith.
"6. That the basis of assessments for all properties in the City of Erie at the triennial assessment made in 1930 for the three ensuing years was sixty per cent of the fair public sale value of the buildings and improvements; plaintiff's improvements should, therefore, be assessed at sixty per centum of $76,400 or $45,840."
The decree of the lower court of December 17, 1934, which was made final January 28, 1935, is affirmed. *Page 33